Exhibit 10.1

SHARE PURCHASE AGREEMENT

by and between

PARAGON OFFSHORE PLC

and

[SELLER NAME]

November 17, 2014



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated November 17, 2014, is
entered into between [SELLER NAME], [[an individual residing at [ADDRESS /
COMPANY NUMBER]]{OR}[a [JURISDICTION OF ORGANIZATION] [TYPE OF ENTITY], [ADDRESS
/ COMPANY NUMBER]] (the “Seller”), and Paragon Offshore plc, a public limited
company incorporated under the laws of England and Wales (the “Buyer”).

WHEREAS, Seller owns [NUMBER] ordinary shares, having a par value of USD $0.01
(the “Shares”), of Prospector Offshore Drilling S.A., a public limited liability
company (société anonyme) incorporated under the laws of Luxembourg, having its
registered address at 6 rue Eugène Ruppert, L-2453 Luxembourg, registered with
the Luxembourg trade and companies register with number B. 153772 (the
“Company”) and publicly traded on the Oslo Axess;

WHEREAS, [Nordic Construction Barges I AS, Nordic Construction Barges II AS,
Ferncliff TIH 1 AS, Solan Capital AS, QVT Fund IV LP, QVT Fund V LP,
Quintessence Fund L.P., Sabaro Investments Limited, S.D. Standard Drilling PLC]
and Seller (collectively, the “Seller Group”) have deposited an aggregate of
44,808,453 shares of the Company, including the Shares, into blocked client
trading accounts with [                                                 ] on or
before the date hereof;

WHEREAS, the Seller Group and Swedbank AB have arranged privately negotiated
purchases by Buyer of at least 6,587,739 additional shares of the Company, upon
terms, as to price per share, no less favorable to Buyer as the purchase of
Shares hereunder;

WHEREAS, each of Glen Rødland and Gunnar Hvammen, in their capacity as a
director and member of the board of directors of the Company, has entered into
that certain cooperation letter agreement with Buyer dated as of the date
hereof; and

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Purchase and Sale. Subject to the terms and conditions set forth herein, at
the Closing (as defined in Section 2), Seller shall sell, transfer and assign to
Buyer, and

 

1



--------------------------------------------------------------------------------

Buyer shall purchase from Seller, the Shares with full title guarantee, free
from all Encumbrances (as defined in Section 5(d)) and together with all rights
attached or accruing to them at a price per share of NOK 14.50 (the “Trade”) via
the Norwegian securities depository system of Verdipapirsentralen ASA (“VPS”)
with delivery and settlement taking place on November 19, 2014 through Swedbank
AB in accordance with the ordinary settlement and clearing procedures of the VPS
for trading on the Oslo Axess (the “Settlement”). The aggregate purchase price
for the Shares shall be NOK 14.50 (the “Purchase Price”).

2. Closing. Subject to the terms and conditions contained in this Agreement, the
execution of the Trade contemplated hereby (the “Closing”) shall take place
simultaneously with the execution and delivery of this Agreement remotely at
08:00 a.m., Oslo time, on November 17, 2014 (the “Closing Date”), or on such
other date as Buyer and Seller may mutually agree upon in writing.

3. Authorization. Upon execution of this Agreement, the parties hereto hereby
authorize and instruct [Swedbank AB][Swedbank AB and Deutsche Bank AG, London
Branch] to immediately execute the Trade and effect Closing upon receipt of
e-mail confirmation containing a PDF copy of the executed Agreement from
Mr. Einar Greve, on behalf of the Seller, and Viggo Bang-Hansen or Audun
Bondkall of Advokatfirmaet Schjødt AS, on behalf of the Buyer.

4. Closing Deliverables.

(i) Subject to the terms and conditions set forth herein, at the Closing, Seller
will deliver to Buyer a certified copy of the Seller’s company certificate or
equivalent document[, a certified copy of the Seller’s resolutions adopted by
the board of directors of Seller authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby,]1 and a certified copy of a power of attorney of the Seller
demonstrating the authority of the individual who executes this Agreement and
any other agreement, certificate or document related hereto or executed in
connection herewith on behalf of Seller.

(b) Subject to the terms and conditions set forth herein, at the Closing, Buyer
will deliver:

(i) to Swedbank AB, the Purchase Price for delivery through VPS to Seller in
connection with the Settlement; and

(ii) to Seller, a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of Buyer certifying that attached thereto are (A) the
articles of

 

1 

Note: Included only in the Agreement for S.D. Standard Drilling PLC.

 

2



--------------------------------------------------------------------------------

association of Buyer; (B) true and complete copies of all resolutions adopted by
the board of directors of Buyer authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby; and (C) a certificate respecting the incumbency and true
signatures of the officers who execute this Agreement and any other agreement,
certificate or document related hereto or executed in connection herewith on
behalf of Buyer.

5. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer, on and as of the date hereof that:

(a) Seller is a [TYPE OF ENTITY] duly organized, validly existing and in good
standing under the laws of [JURISDICTION].

(b) Seller has all requisite power and authority to execute and deliver this
Agreement, to carry out its obligations hereunder, and to consummate the
transactions contemplated hereby. Seller has obtained all necessary
[corporate/company/partnership] approvals for the execution and delivery of this
Agreement, the performance of its obligations hereunder, and the consummation of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by Seller and (assuming due authorization, execution and delivery by
Buyer) constitutes Seller’s legal, valid and binding obligation, enforceable
against Seller in accordance with its terms.

(c) The authorized share capital of the Company consists of 39,664,848,292
shares of capital stock, par value USD $0.01, of which 94,596,708 shares are
issued and outstanding. The Company has outstanding options that, upon exercise,
entitle the holders thereof to 7,990,500 ordinary shares of the Company (the
“Options”). Notwithstanding the Options, there are no outstanding or authorized
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the share capital of
the Company or obligating Seller or the Company to issue or sell any shares of
the share capital of, or any other interest in, the Company. The Company does
not have outstanding or authorized any stock appreciation, phantom stock, profit
participation or similar rights. There are no voting trusts, stockholder
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Shares.

(d) The Shares have been duly authorized, are validly issued, fully paid, and
are owned of record, legally and beneficially by Seller, free and clear of all
liens, pledges, security interests, charges, claims, encumbrances, agreements,
options, voting trusts, proxies and other arrangements or restrictions of any
kind (“Encumbrances”). Upon consummation of the transactions contemplated by
this Agreement, Buyer shall own the Shares, free and clear of all Encumbrances.
The Shares are not subject to any preemptive, participation, rights of first
refusal or other similar rights.

 

3



--------------------------------------------------------------------------------

(e) The execution, delivery and performance by Seller of this Agreement do not
conflict with, violate or result in the breach of, or create any Encumbrance on
the Shares pursuant to, Seller’s charter (or other governing documents) or any
material agreement, instrument, order, judgment, decree, law or governmental
regulation to which Seller is a party or is subject or by which the Shares are
bound.

(f) No governmental, administrative or other third party consents or approvals
are required by or with respect to Seller in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

(g) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Seller, threatened against or by
Seller that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

(h) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller for which Buyer would have any liability or exposure.

(i) [Seller confirms that all material information relating to the Company that
is known to Seller or of which Seller should have knowledge, has been publicly
disclosed.]2[Seller has no knowledge of material information relating to the
Company that has not been publicly disclosed.]3

6. Representation and Warranties of Buyer. Buyer hereby represents and warrants
to Seller, on and as of the date hereof that:

(a) Buyer is a public limited company incorporated under the laws of England and
Wales duly organized and validly existing under the laws of England and Wales.

(b) Buyer has all requisite power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and the consummation by Buyer
of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer and (assuming due authorization, execution and
delivery by Seller) this Agreement constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms.

 

2  Note: Included only in Agreements with Nordic Construction Barges I AS,
Nordic Construction Barges II AS and Solan Capital AS.

3  Note: Included in Agreements with all other Sellers.

 

4



--------------------------------------------------------------------------------

(c) No governmental, administrative or other third party consents or approvals
are required by or with respect to Buyer in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

(d) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Buyer, threatened against or by
Buyer that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

(e) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer for which Seller would have any liability or exposure.

7. Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the Closing hereunder;
provided, however, that the representations and warranties contained in
Section 5(i) above shall only remain valid until the earlier of: (i) the
approval of the Company’s 2014 annual audited accounts by shareholders of the
Company and (ii) November 17, 2015.

8. Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.

9. Time of the Essence. Time is of the essence for all times, dates and periods
specified in this Agreement or substituted for them.

10. Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

11. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth below (or to such other address that may
be designated by the receiving party from time to time in accordance with this
section). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), facsimile or e-mail of a
PDF document (with confirmation of transmission) or certified or registered mail
(in each case, return receipt requested, postage prepaid). Except as otherwise
provided in this Agreement, a Notice is effective only (a) upon receipt by the
receiving party, and (b) if the party giving the Notice has complied with the
requirements of this Section 11.

 

5



--------------------------------------------------------------------------------

If to Buyer, to:       Paragon Offshore plc    20-22 Bedford Row    London, WC1R
4JS, United Kingdom    Attention: Steve Manz, Chief Financial Officer   
Facsimile No.: +1.832.415.0352    Email: SManz@paragonoffshore.com    with
copies (which shall not constitute notice) to:    Paragon Offshore Services LLC
   3151 Briarpark Drive, Suite 700    Houston, Texas 77042    Attention: Legal
   Facsimile No.: +1.832.415.0352    Email: TStrickler@paragonoffshore.com   
and    Mayer Brown LLP    700 Louisiana, Suite 3400    Houston, Texas 77002   
Attention: William T. Heller IV    Facsimile No.: (713) 238-4618    Email:
wheller@mayerbrown.com If to Seller, to:       [SELLER NAME]    [ADDRESS]   
Attention:    Facsimile No.:    Email:    with copies (which shall not
constitute notice) to:    [NAME]    [ADDRESS]    Attention:    Facsimile No.:   
Email:

 

6



--------------------------------------------------------------------------------

or to such other person or address as a party may designate for itself by notice
given as herein provided.

12. Entire Agreement. This Agreement hereto constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

13. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed.

14. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

15. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

16. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7



--------------------------------------------------------------------------------

17. Governing Law; Submission to Jurisdiction. This Agreement and the rights and
obligation of the parties including all non-contractual obligations arising
under or in connection with this Agreement shall be governed by and construed in
accordance with the laws of England and Wales. The parties irrevocably submit to
the exclusive jurisdiction of the courts of England and Wales in respect of any
claim, dispute or difference arising out of or in connection with this Agreement
and/or any non-contractual obligation arising in connection with this Agreement.
The parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or any proceeding in such courts and irrevocably waive
and agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

18. Agent for Service of Process. The Seller hereby agrees to irrevocably
appoint Law Debenture Corporate Services Limited of Fifth Floor, 100 Wood
Street, London EC2V 7EX (or such other agent for service of process as selected
by the Seller; provided, however, that the Seller provides the Buyer with prompt
written notice of the registered name and address of such agent) within fourteen
(14) days of the date of this Agreement as its agent for service of process in
relation to any proceedings in connection with this Agreement. Service on such
agent shall be deemed to be valid service upon the Seller whether or not it is
forwarded to and received by the Seller. Nothing in this Section 18 shall affect
the right to serve process in any other manner permitted by law.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

BUYER: Paragon Offshore plc By:  

 

  Steven A. Manz   Senior Vice President and   Chief Financial Officer

[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SELLER: [SELLER NAME] By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]